DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered.
Applicant’s arguments, starting on page 7, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 21, 23, 30, and 36-38 have been fully considered but are not persuasive. The applicant argues that because Yazdi does not disclose “the same bandwidth that is usually used for data transmission also being used when reception of aperiodic CSI-RS occurs” that Yazdi in view of Novlan do not disclose all the features of the instant claim. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “usually used for data transmission”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Yazdi discloses in paragraph 68 that pilot signals and data packets may be received in the same resource and discloses in paragraph 61 that the pilot signals may include CSI-RS. Because the CSI-RS and data packet are transmitted in the same resource, the examiner believes that one of ordinary skill in the art could reasonably consider that as corresponding to the feature “receives the aperiodic CSI-RS in a bandwidth that is the same as a bandwidth for the time and frequency resource that is used for transmitting the data” as recited in the instant claim. Thus, Yazdi in view of Novlan teach all the features of the instant claim. Applicant’s arguments regarding claims 30, 36, and 37 are based on their similarity to claim 21 and are respectfully disagreed with for similar reasons. Applicant’s arguments regarding claim 38 are based on its dependence and are respectfully disagreed with for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 30, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi (US 20160295557 A1) in view of Wei (US 20180375560 A1) and Novlan (US 20160227428 A1).
Regarding claim 21, Yazdi discloses:
“A terminal comprising: a receiver” ([para 0109]: “The transceiver may be an example of a combined receiver 505 and transmitter 515 of FIG. 5.”)
“that receives configuration information using radio resource control (RRC) signalling, receives data using a … resource that is used when not receiving an aperiodic Channel State Information Reference Signal (CSI-RS), receives the aperiodic CSI-RS in a bandwidth that is the same as a bandwidth for the … resource that is used for transmitting the data” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a… The pilot signals may include cell-specific reference signals (CRS), zero-power or nonzero-power channel state information reference signals (CSI-RS), other pilot signals, and combinations thereof.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.” ; [para 0068]: “As indicated by the DL resource grant 315, the receiver may receive communications from the transmitter on the allocated RBs 320 of the CCs 340. The allocated RBs 320 may include pilot signals or at least one data packet. In some cases, the allocated RBs 320 may be allocated for both pilot signals and at least one data packet. Alternatively, at least one data packet may be allocated across one or more of the CCs 340, while pilot signals may be allocated on some or all of the CCs 340, including the CCs 340 where data is not transmitted. Indeed, data and pilot signals may be allocated to RBs 320 on the same CC 340, on different CCs 340, or a combination thereof.” ; [para 0055]: “Primary cells may be semi-statically configured by higher layers (e.g., radio resource control (RRC), etc.) on a per-UE basis.”)
“and receives… a trigger signal” ([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
“…and a processor,” ([para 0105]: “The UE 115-b may also include a processor 805, and memory 815 (including software (SW)) 820, a transceiver 835, and one or more antenna(s) 840, each of which may communicate, directly or indirectly, with one another (e.g., via buses 845).”)
“wherein if the trigger signal is received then the processor, based on the received configuration information and the received trigger signal, specifies a … resource for receiving the aperiodic CSI-RS and reports aperiodic Channel State Information (CSI) of the aperiodic CSI-RS in the … resource,” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
“the trigger signal indicates whether the … resource is a resource for CSI measurement or a resource for interference measurement” ([para 0063]: “The indicator may trigger the UE 115-a to measure and report instantaneous channel conditions from a serving base station 105-a, and interference from at least one neighboring base station 105. For example, the indicator may trigger the UE 115-a to use zero-power CSI-RS to measure interference from neighboring base stations 105. Additionally or alternatively, the indicator may trigger the UE 115-a to use nonzero-power CSI-RS to measure instantaneous channel conditions from a serving cell, such as the base station 105-a.”)
“and the configuration information includes information related to a plurality of … resources for the aperiodic CSI.” ([para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
Yazdi does not explicitly disclose that the trigger signal is a “downlink control information (DCI) field” nor that the resources are “time and frequency” resources.
However, Wei discloses the missing feature the resources are “time and frequency” resources ([para 0058]: “At block 500, a base station, such as eNB 700, signals configuration of a plurality of CSI-RS resources associated with a CSI process… The configuration parameters may further include information, such as time/frequency location…” ; [para 0061]: “At block 503, a base station, such as eNB 700, transmits a configuration signal identifying the subset of CSI-RS resources selected for activation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi and Wei, to modify the resources as disclosed by Yazdi, to be time/frequency resources as disclosed by Wei. The motivation for the resources to be both time and frequency resources is that it allows more precise scheduling, thereby allowing increased flexibility which can lead to improved optimization, thereby improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei to obtain the invention as specified in the instant claim.
Yazdi in view of Wei do not disclose that that the trigger signal is a “downlink control information (DCI) field.”
However, Novlan discloses the missing feature that that the trigger signal is a “downlink control information (DCI) field.” ([para 0120]: “In some embodiments, a UE may be configured with one or more set of preconfigured PUSCH resources for reporting CSI/IMR measurements by higher layer signaling (e.g. RRC). The UE receiving a configured trigger, (e.g. DCI, LAA Preamble, or DRS), triggers an aperiodic grant for a CSI/IMR report on those preconfigured resources.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi, Wei, and Novlan to modify the trigger as disclosed by Yazdi, to be in a DCI as disclosed by Novlan. The motivation for having the trigger in the DCI is that it increases flexibility in triggering the measurement thus allowing the measurements to occur at more opportune times and thus improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei and Novlan to obtain the invention as specified in the instant claim.
Regarding claim 38, Yazdi in view of Wei discloses all the features of the instant claim.
Yazdi further discloses “wherein the aperiodic CSI-RS is allocated to the time and frequency resource.” ([para 0057]: “The types of information included in the report determines a reporting type. Channel state reports may be periodic or aperiodic. That is, a base station 105 may configure a UE 115 to send periodic reports at regular intervals, and may also request additional reports as needed. Aperiodic reports may include wideband reports indicating the channel quality across an entire cell bandwidth, UE selected reports indicating a subset of the best subbands, or configured reports in which the subbands reported are selected by the base station 105.”)
Claim 30 is substantially similar to claim 21, with the differences merely being that claim 21 is directed towards an apparatus and claim 30 is directed towards a method. Thus, claim 30 is rejected for similar reasons to claim 21.
Claims 36 and 37 are substantially similar to claims 21 and 30, with the differences merely being that claims 21 and 30 are from the perspective of a terminal receiving from a base station while claims 36 and 37 are from a base station transmitting to a terminal. Thus, claims 36 and 37 are rejected for similar reasons to claims 21 and 30.

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 39, of the closest prior arts Yazdi (US 20160295557 A1) in view of Wei (US 20180375560 A1) and Novlan (US 20160227428 A1) disclose all the features of the parent claim as discussed above. However, Yazdi in view of Wei and Novlan do not disclose “wherein whether or not it is necessary to use the aperiodic CSI-RS is determined based on a number of terminals in a serving cell.” The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 39 obvious, over any of the prior art of record, alone or in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412